Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amendment filed on August 11, 2021. Claims 1-20 are currently pending of which claims 1, 8-9, and 13 are currently amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al (US PGPub No: 2019/0230186) in view of Gupta et al (US PGPub No:  2010/0191856), hereafter referred to as Yellin and Gupta, respectively.

With regards to claims 1 and 13, Yellin teaches through Gupta, a method for reducing latency in use of mobile applications comprising: 

creating, by a processor, a list of potential internet requests from a mobile application based on an analysis of the mobile application (Yellin teaches utilizing fetch lists that provides content to be prefetched; see paragraphs 149, 257, and 268, Yellin. The system can be supported within a smartphone or mobile device; see paragraph 124, Yellin); 

creating, by the processor, a trigger map that maps each of a plurality of trigger points of the mobile application with a corresponding target internet request to be prefetched from the list of potential internet requests (Yellin teaches the content to be prefetched being corresponded to content sources; see paragraph 141, Yellin); 

creating, by the processor, a uniform resource locator (URL) map that maps each of a plurality of the potential internet requests with corresponding URL values (Yellin supports associating URLs to contents; see paragraphs 353 and 1028, Yellin); 

identifying, by a mobile processor, that a current app function matches a trigger point of the plurality of trigger points (Yellin teaches developers submitting approximate time (trigger point) ahead content is to be fetched for their apps; see paragraph 278, Yellin); 

and automatically performing, by the mobile processor, the potential internet request in response to identifying that the current app function matches the trigger point prior to the target request being received by the processor in order to reduce latency (Yellin teaches synchronizing multiple content fetches from multiple apps into a single content fetch event based on the approximate time designated by the developers; see paragraph 278, Yellin.  However, Yellin does not explicitly cite performing the potential internet requests that match the trigger point prior to the target request being received, automatically).  

As stated above, while Yellin teaches synchronizing content fetches from multiple apps based on an approximate designated time, Yellin does not explicitly cite performing the potential internet requests that match the trigger point prior to the target request being received, automatically. In the same field of endeavor, Gupta also teaches predicting user requests to retrieve data prior to receiving a user submission; see abstract, Gupta. In particular, Gupta explains how a user need not activate, click, or enter an input for the system to trigger a prediction and initialize steps related to predicted user requests for data, the prediction occurs automatically; see abstract and paragraphs 10, 12, and 44, Gupta. For instance a cursor acceleration or movement to within a certain range can initiate/trigger predictions by the computing system; see paragraph 44, Gupta. The computing system includes mobile devices; see paragraph 57, Gupta. Prediction can also be based on user profiles; see paragraph 12, Gupta. The predictions can be acted upon when a threshold or probability threshold is met, the threshold/probability threshold being set by an algorithm (i.e. computing system defined trigger map); see paragraphs 41, 48, and 51, Gupta. These probabilities can be calculated using 
By predicting data requests, a computing system can decrease data retrieval latency; see paragraph 5, Gupta. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Gupta with those of Yellin, to decrease latency; see paragraph 5, Gupta. 
 

With regards to claims 2 and 14, Yellin teaches through Gupta, the method further comprising: storing, in a memory, data from the potential internet request; and providing, by the mobile processor, the stored data from the potential internet request in response to the corresponding target request being received (Yellin teaches the fetch list that is used to determine what will be prefetched and potentially at what context it will be prefetched; see paragraph 144, Yellen).  

With regards to claims 3 and 15, Yellin teaches through Gupta, the method further comprising updating, by the mobile processor, a dynamic portion of the internet request in the URL map that changes based on user input at a runtime, wherein the list of potential internet requests includes a static portion and the dynamic portion that can change during runtime of the mobile application (Yellin explains how preload/prefetching can be dynamically varied based on various attributes including cost, roaming (more dynamic), Wi-Fi, power, and CPU/RAM resources (more static) and more; see paragraphs 360 and 1190, Yellin).  

With regards to claims 4 and 16, Yellin teaches through Gupta, the method wherein the plurality of trigger points are each located at the end of a corresponding trigger function in order to increase a likelihood that the dynamic portion of the internet request is known (Yellin teaches developers submitting approximate time (trigger point) ahead content is to be fetched for their apps; see paragraph 278, Yellin. This approximate time designated by app developers is at a point designated to be highly likely as data being needed).  

With regards to claims 5 and 17, Yellin teaches through Gupta, the method wherein creating the list of potential internet requests, creating the URL map, and creating the trigger map are performed offline, and the list of potential internet requests, the URL map, and the trigger map are used to transform the mobile application into a new prefetching-enabled mobile application (Yellin explains how the prefetch code used for downloading content can be 

With regards to claims 6, 10, and 18, Yellin teaches through Gupta, the method wherein the corresponding target request corresponds to user input received by an input device (Yellin teaches a user clicking on an app (user action) to start a content prefetch; see paragraph 142, Yellin).  

With regards to claims 7, 12, and 20, Yellin teaches through Gupta, the method wherein the mobile application is run on a mobile operating system available under the trade name Android from Google of Mountain View, CA (see Android; see paragraph 124, Yellin).  


With regards to claim 8, Yellin teaches through Gupta, a method for reducing latency in use of a mobile applications comprising: 

generating, by a processor, a trigger map that maps each of a plurality of potential user interactions with the mobile application with a corresponding target internet request to be prefetched (Yellin teaches utilizing fetch lists that provides content to be prefetched; see paragraphs 149, 257, and 268, Yellin. The system can be supported within a smartphone or mobile device; see paragraph 124, Yellin.  Yellin teaches the content to be prefetched being corresponded (maps) to content sources; see paragraph 141, Yellin.  See below for generated trigger map);

identifying, by a mobile processor, based on the generated trigger map that a user action matches one of the plurality of potential user interactions (Yellin teaches a user clicking on an app (user action) to start a content prefetch; see paragraph 142, Yellin.  See below for generated trigger map); 

and prefetching, by the mobile processor, the corresponding target internet request when the user action matches one of the plurality of potential user interactions (see below). 

As stated above, while Yellin teaches synchronizing content fetches from multiple apps based on an approximate designated time, Yellin does not explicitly cite performing the potential internet requests that match the trigger point, the trigger point being generated by the computing system. In the same field of endeavor, Gupta also teaches predicting user 
By predicting data requests, a computing system can decrease data retrieval latency; see paragraph 5, Gupta. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Gupta with those of Yellin, to decrease latency; see paragraph 5, Gupta. 


With regards to claim 9, Yellin teaches through Gupta, the method further comprising creating, by the processor, a uniform resource locator (URL) map that maps each of a plurality of potential internet requests with corresponding URL values, wherein prefetching the corresponding target internet request is based on the URL map and the user input matching the one of the plurality of user interactions (Yellin teaches a user clicking on an app (user action) to start a content prefetch; see paragraph 142, Yellin. Yellin supports associating URLs to contents; see paragraphs 353 and 1028, Yellin);).  

With regards to claims 11 and 19, Yellin teaches through Gupta, the system wherein the mobile application is run on a mobile operating system (see Android or iOS; see paragraph 124, Yellin).  


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In lieu of the claim amendments, an updated search was performed and the Gupta prior art was found and applied in this latest office action.  
Gupta, like Yellin, also teaches predicting user requests to retrieve data prior to receiving a user submission; see abstract, Gupta. In particular, Gupta explains how a user need not activate, click, or enter an input for the system to trigger a prediction and initialize steps related to predicted user requests for data, the prediction occurs automatically; see abstract and paragraphs 10, 12, and 44, Gupta. For instance a cursor acceleration or movement to within a certain range can initiate/trigger predictions by the computing system; see paragraph 44, Gupta. The computing system includes mobile devices; see paragraph 57, Gupta.  Prediction can also be based on user profiles; see paragraph 12, Gupta. The predictions can be acted upon when a threshold or probability threshold is met, the threshold/probability threshold being set by an algorithm (i.e. computing system defined trigger map); see paragraphs 41, 48, and 51, Gupta.  These probabilities can be calculated using various factors including user history, cursor manipulation, or other data; see paragraphs 39-40, Gupta. The automatic predicted actions include data retrieval in a network (i.e. potential internet request); see paragraphs 7,12, 38, and 45, Gupta.
Finally while the applicant’s arguments filed 8/11/2021 request an interview, applicant has not formally scheduled an interview by calling or submitting an Automated Interview Request (AIR). Applicant also has not provided an agenda with topics with which to discuss. A general statement requesting an interview in the remarks is not sufficient for scheduling an interview. If applicant truly 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456